NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1172-19

FRANK DIPPOLITO,

          Plaintiff-Appellant,

v.

MELANIE WEIDNER, SAUL
COHEN d/b/a M. SIROTTA &
COMPANY, WELLS FARGO
ADVISORS, LLC, WELLS
FARGO FINANCIAL NETWORK,
LLC, WELLS FARGO, BANK
OF AMERICA, BRITTANY
DIPPOLITO, THE PROPERTY
KNOWN AS 7201GRANT AVENUE,
PENNSAUKEN, NEW JERSEY,
THE TITLE COMPANY OF JERSEY,

          Defendants,

and

CHICAGO TITLE & TRUST
COMPANY and CHICAGO TITLE
INSURANCE COMPANY,

     Defendants-Respondents.
_______________________________
            Submitted June 9, 2021 - Decided July 1, 2021

            Before Judges Ostrer and Accurso.

            On appeal from the Superior Court of New Jersey, Law
            Division, Camden County, Docket No. L-2236-14.

            Martin, Gunn & Martin, PA, attorneys for appellant
            (William J. Martin and Ryan W. Kelly, on the briefs).

            Riker Danzig Scherer Hyland & Perretti, LLP,
            attorneys for respondents (Michael R. O'Donnell, of
            counsel and on the brief; Bethany A. Abele and Michael
            P. Crowley, on the brief).

PER CURIAM

      This matter having been amicably adjusted and the parties having

stipulated to the dismissal of this appeal, it is hereby ordered that the appeal is

dismissed with prejudice and without costs.




                                                                             A-1172-19
                                        2